Order, Supreme Court, New York County (Eileen Bransten, J.), entered August 24, 1999, which, in an action by plaintiff tenant against defendant managing agent seeking a reduction in rent and damages for uninhabitable conditions, granted defendant’s cross motion to dismiss the complaint for failure to join the owner of the building, unanimously affirmed, without costs.
The action was properly dismissed upon a finding that defendant’s status as the owner’s agent was disclosed to plaintiff, and a ruling that defendant, as such, cannot be held liable on claims arising out of plaintiffs lease with the owner (see, Brown v Badem Bldgs., 111 AD2d 103). Concur — Sullivan, P. J., Rosenberger, Ellerin, Wallach and Rubin, JJ.